                                           Case 3:20-cv-00338-LB Document 67 Filed 10/30/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     TASHA STACK, on behalf of herself and             Case No. 20-cv-00338-LB
                                         others similarly situated,
                                  12
Northern District of California




                                                        Plaintiff,
 United States District Court




                                                                                           ORDER DISMISSING CASE
                                  13
                                                 v.
                                  14
                                         PROGRESSIVE SELECT INSURANCE
                                  15     COMPANY, et al.,
                                  16                    Defendants.

                                  17
                                          On September 14, 2020, the court dismissed the plaintiff’s complaint with leave to amend by
                                  18
                                       October 1, 2020 and advised the plaintiff that if she did not file an amended complaint, the court
                                  19
                                       would dismiss the case and enter judgment in favor of the defendants. (Order – ECF No. 65.) The
                                  20
                                       plaintiff did not file an amended complaint. (See generally Docket.) The court thus dismisses the
                                  21
                                       case.
                                  22
                                          IT IS SO ORDERED.
                                  23
                                          Dated: October 30, 2020
                                  24
                                                                                       ______________________________________
                                  25                                                   LAUREL BEELER
                                                                                       United States Magistrate Judge
                                  26

                                  27

                                  28

                                       JUDGMENT – No. 20-cv-00338-LB
